Citation Nr: 0837738	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a generalized skin 
disorder, other than tinea pedis, variously described.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied an 
application to reopen a previous final decision denying 
service connection for a generalized skin disorder.  In May 
2006, the Board reopened the claim and remanded the case to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.

The appeal is REMANDED to the RO via the AMC in Washington, 
D.C.  VA will notify the appellant if further action is 
required.


REMAND

The Board remanded this claim in May 2006 for a VA 
examination which clarified the current diagnoses of all 
currently manifested skin disorders, and provided opinion as 
to whether it is at least as likely as not that any currently 
diagnosed skin disorder (other than tinea pedis) is related 
to service or to service-connected tinea pedis.

Thereafter, the veteran submitted a December 2007 private 
dermatopathology report which diagnosed a rash lesion on his 
left abdomen as prurigo nodularis.  Notably, this diagnosis 
was not previously considered in any prior final decision.  
See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) (new and 
material standard does not apply to a condition for which a 
diagnosis not previously considered in a prior final denial).  

In December 2007, a VA examiner diagnosed the veteran's 
current skin disorder as prurigo nodularis.  The examiner 
described prurigo nodularis as a skin condition in which hard 
crusty lumps that form on the skin causes intense itching, 
and that prurigo nodularis was actually the end result of 
scratching which thickened and stimulated the skin nerves.  
The examiner provided opinion that such disorder had no 
relationship to the veteran's service connected tinea pedis 
and was otherwise "not related to service."  Notably, the 
examiner offered no rationale supporting the direct service 
connection theory.

The veteran was separated from active service in November 
1970.  At an August 1971 VA examination, he reported 
"knots" on several parts of his body which he first noted 
in Vietnam.  Examination showed multiple hazelnut to walnut 
sized subcutaneous atheromata on the left arm, left forearm 
and left thigh which were diagnosed as lipomas. 

The veteran's subsequent post-service medical records 
variously diagnosed the veteran with a skin disorder (other 
than tinea pedis) as idiopathic folliculitis vs. papular 
dermatosis vs. prurigo, non-specific dermatitis, rash, and 
sub-acute prurigo.  

In April 2005, a VA clinician provided opinion that the 
veteran manifested dermatophytosis of the hands, chest, back 
and belly at least as likely as not related to his service 
connected dermatophytosis of the feet.  As noted by the Board 
in May 2006, the clinician provided no rationale for the 
diagnosis of dermatophytosis of the hands, chest, back and 
belly, as this diagnosis was not reflected in the medical 
record.

On this record, the Board must find that the December 2007 VA 
examination report does not comply with the Board's May 2006 
remand directives, inasmuch as the examiner did not offer a 
rationale for concluding that the currently diagnosed prurigo 
nodularis was not related to service.  See Stegall v. West, 
11 Vet. App. 268 (1998).  This is particularly important 
given that, upon a retrospective review of the record, it is 
unclear as to whether the current diagnosis of prurigo 
nodularis is the same disorder shown on VA examination in 
August 1971, wherein the veteran reported the onset of such 
condition in service.  The Board is not competent to arrive 
at its own unsubstantiated conclusion on this issue.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  




Accordingly, the case is REMANDED for the following action:

1.  Return the claims to the December 2007 VA 
examiner for an addendum opinion as to whether it 
is at least as likely as not that the currently 
diagnosed prurigo nodularis either first 
manifested in service or is otherwise related to 
service.  

In providing opinion, the examiner is requested 
to discuss the significance of the August 1971 VA 
examination, wherein the veteran reported 
"knots" on several parts of his body which he 
first noted in Vietnam and examination showed 
multiple hazelnut to walnut size subcutaneous 
atheromata on the left arm, left forearm and left 
thigh which were diagnosed as lipomas; the 
subsequent post-service medical records 
containing various diagnoses of idiopathic 
folliculitis vs. papular dermatosis vs. prurigo, 
non-specific dermatitis, rash, and sub-acute 
prurigo; the April 2005 VA physician's statement, 
and the December 2007 private dermatopathology 
report.  

The opinion should include an explanation of the 
above-mentioned evidence, including clarification 
as to whether the current diagnosis of prurigo 
nodularis is the same disorder shown on VA 
examination in August 1971.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, the examination report 
should so state.

In the event the December 2007 VA examiner is 
unavailable, the RO should forward the claims 
folder to an appropriate VA examiner to provide 
the opinion requested.

2.  Ensure proper completion of the above 
development, then adjudicate on the merits the 
issue of service connection for a generalized 
skin disorder, other than tinea pedis, variously 
described.  If the claim remains denied, furnish 
the veteran and his representative a supplemental 
statement of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

